FILED

UNITED STATES DISTRICT COURT AUG 1 7 205

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts

Selina Miller, )
)
P1 ' t'ff,
aml g Case: 1:15-cv-O1332
V_ ) Assigned To : Unassigned
) Assign. Date : 8/17/2015 7 I
New Salem Baptist Church et al., ) DESCHPUOW Pro Se Gen C'V'l
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiff 5 application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a resident of Columbus, Ohio. She has brought a defamation suit against a
church, a newspaper, and three individuals all based in Columbus, Ohio, and the Washington
Post based in the District of Columbia. Jurisdiction is lacking because the complaint does not

present a federal question, and plaintiff and at least one of the defendants reside in the same state

so as to defeat diversity jurisdiction. See Morton v. Claytor, 946 F.2d 1565 (DC. Cir. 1991)
l

(Table) (“Complete diversity of citizenship is required in order for jurisdiction to lie under 28
U.S.C. § 1332.”); Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C .2007) (“Forjurisdiction to
exist under 28 U.S.C. § 1332, there must be complete diversity between the parties, which is to
say that the plaintiff may not be a citizen of the same state as any defendant”) (citations
omitted). Plaintiff’s recourse lies, if at all, in the appropriate state court in Ohio. Hence, this

case will be dismissed without prejudice.

   

 

istrict udge
DATE: August 15,2015